Title: To Thomas Jefferson from James Madison, 25 January 1799
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Jany. 25. 1799
          
          I have recd. your favor of the 3d. inst: but not till the day before yesterday. The same mail brought me two parcels of the Newspapers, one of which was due two mails & the other one mail sooner. The papers due at the time did not come. You see therefore the uncertain footing of the conveyance. I should be more willing to ascribe the delays to the season of the year, if there were not proofs that there has been no entire failure of the post, and that the complaint is applicable to letters as well as newspapers. All that I have recd. from Mr. Dawson have been several weeks on the passage. The two recd. along with yours were of the 2d. & 3d. instant. I have already intimated to you that Wednesday is the proper day for your letters to leave Philada. in order to avoid a halt by the way. I sent you some time ago the promised state of McGehee’s  prices. Some of them he signified were put down without being clear that they were the customary ones. But in general he considered them as rather below the standard of your neighbourhood, than above it.
          I have long been anxious to know the real complexion of Gerry’s report to the Executive. Several symtoms concur with your information, that it does not favor the position which our Govt. wishes to take. Among them is a letter from a person who says he had been shewn Gerry’s journal. If truth shall be found to have been suppressed or mistated in order to trick the public into a war or an army, it will be one of the most daring experiments that has been made on the apathy of the people. You do not say whether the narrow escape of Livermore proceeded from a Republican rival or the mere declension of his personal consequence. On the former supposition the State of N. Hampshire must be on the point of abandoning the party it has hitherto been among the foremost in supporting. I see by the vote of the Senate of N.C. on the subject of the Alien & Sedition laws, that great progress has been made in that State towards throwing its weight into the scale of the Administration. What is understood to be the true result of the late elections for Congress? I have never seen a full return of it either for Massts. or S. Carolina or Georgia. I have no late information as to the prospect in the doubtful districts of this State. The opinion Still prevails that Marshal will be disappointed; but it is agreed that the maximum of effort will be used in his favor, and we know that in that case, the issue must be attended with some uncertainty. The proceedings at Richmond find their way to you immediately from thence, better than I can give them to you. Indeed I do not receive them myself, but slowly & through casual opportunitites.
          Adieu with the sincerest affection
          
            Js. Madison Jr
          
          
            I have never yet learnt whether the death of Yard was a true or false report. What is the fact?
          
        